312 S.W.3d 489 (2010)
STATE of Missouri, Respondent,
v.
Raymond BAKER, Appellant.
No. ED 93038.
Missouri Court of Appeals, Eastern District, Division Three.
June 8, 2010.
Margaret M. Johnston, Columbia, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J, and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Raymond Baker (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of attempted first-degree robbery, in violation of Sections 569.020[1] and 564.011, one count of second-degree murder, in violation of Section 565.021, and two counts of armed criminal action, in violation of Section 571.015. Consistent with the jury's recommendation, the trial court sentenced Defendant to five years for the attempted robbery, six years for the related armed criminal action, nineteen years for the second-degree murder, and ten years for the related armed criminal action. The terms for the attempted robbery and related armed criminal action counts ran concurrent with each other and consecutive to the terms for the second-degree murder and related armed criminal action counts, which also ran concurrent with each other.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *490 reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory citations are to RSMo 2000, unless otherwise indicated.